SABERS, Justice
(dissenting).
At times, it is hard to vote to terminate parental rights to children. This is especially true when there is a showing that the parent is trying to be a good parent. It is even harder when there is a showing that the parent and children love each other.
In this case, father is a forty-five-year old Vietnamese refugee who was convicted of distribution of cocaine. At the time of arrest, he had $5,000 cash and substantial cocaine in his possession.
Father is a drug user and seller. Despite his conviction, which was based on a recorded conversation, he claims to be innocent of drug dealing. The trial court found that he was “fundamentally dishonest.” At his age, he is not likely to change in time to help these children.
Father has been involved in prior child neglect proceedings in regard to two older children. He lost those children to the Department of Social Services.
Here, father and mother never married but became the parents of three illegitimate children. Father has only given mother $200 in support of these children since April of 1990.
There is no showing in this record that he is trying to be a good parent. There is not even a showing that he loves or even cares for his children, nor they for him.
The record does show that these children need love, attention, training and support and that they need it now. Although this record is poorly developed, it shows that these children are not likely to get the love, *593attention, training and support that they need from him. In fact, his history indicates that his parental rights are a stumbling block to the children’s pressing needs.
Under the least restrictive alternative thesis, the majority concludes that the Department of Social Services has not jumped through enough hoops. They would remand to do things over again which appears to me to be like “sending the troops down the hill, simply to march them up the hill again.”
We are supposed to decide these cases based on the best interests of the children, not the parents. In re. S.W., 398 N.W.2d 136 (S.D.1986); People ex rel. C.L., 356 N.W.2d 476 (S.D.1984).
I vote for the children and I vote to affirm.